Citation Nr: 1702837	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in February 2015, it was remanded for further development and adjudicative action.


REMAND

The Veteran contends that his current psychiatric disorder, variously diagnosed as anxiety, depression, posttraumatic stress disorder (PTSD), bipolar disorder, and schizophrenia, was caused by service.  He contends that he sought treatment for psychiatric symptoms while on active duty stationed at the Fort Dix mental health clinic or hospital.  Additionally, he contends that following active duty service, he first sought psychiatric treatment at the VA in 1989 or 1990, but did not indicate which VA facility he was treated.

In February 2015, the Board remanded the Veteran's claim for the RO to request the Veteran's psychiatric records from the appropriate service center dated from September 1979 to February 1980 during the Veteran's basic training at Fort Dix and required that the request specify that a search be conducted for any separately stored hospitalization or mental health records.  The remand directives also instructed the RO to request those records directly from the Fort Dix VA Facility.  In March 2016, the RO sent a letter requesting these records to the 87th Medical Group, Release of Medical Information, located in McGuire, New Jersey.  In May 2016, the 87th Medical Group responded indicating that the Veteran's medical records were not located at that facility and to contact the National Personnel Records Center (NPRC) to determine if the records were there.  

The Board finds a remand is required because the RO did not exhaust its search efforts for the identified records as required by VA regulation.  38 C.F.R. § 3.159(c)(2) (2016).  First, the Board notes that certain records, such as hospitalization records from a military facility and military mental health clinic records, are retired to the NPRC for storage, and are sometimes are kept separately from a Veteran's service treatment records, and must be requested with specificity.  For unknown reasons, the RO has not attempted to request these records from the NPRC, despite the May 2016 response from the 87th Medical Group indicating that the records may be located at the NPRC.  

VA has a duty to attempt to obtain federal records until it is determined that the records do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, on remand, the RO must make as many requests as are necessary to obtain these records and may only cease to do so when advised that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2).  If the RO concludes that the records do not exist or that further attempts to obtain them would be futile, the RO must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

The Board's previous remand directives also required that if any records were locating showing treatment for psychiatric symptoms during active duty service or within a year of service, to provide the Veteran with a VA examination to determine the etiology of his currently diagnosed psychiatric disorders.  In this regard, the Board notes that 38 C.F.R. § 4.125a was recently amended to require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) for mental disorder claims certified to the Board on or after August 4, 2014.  See 79 Fed. Reg. 45093 (Aug. 4, 2014); 80 Fed. Reg. 14308 (Mar. 19, 2015).  In the instant case, the RO originally certified the Veteran's appeal to the Board in June 2014.  Though 38 C.F.R. § 4.125a was amended effective August 4, 2014, to update DSM references from the DSM-IV to the more-recently published DSM-5, the DSM-IV remains controlling for this appeal, pursuant to the effective date of the updated regulation.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014) (providing that "[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").  Therefore, if, and only if, any evidence received does trigger VA's duty to provide the Veteran with a VA examination, all psychiatric diagnoses must conform to the DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC, and any other appropriate records repository, all available hospitalization and/or mental health treatment records dated September 1979 to February 1980 during the Veteran's basic training in Fort Dix, New Jersey.  The request to the NPRC must specify that a search be conducted for any separately stored hospitalization and/or mental health records.

The RO must make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2).  All attempts to request these records must be associated with the evidence of record, to include any negative response received.

If the RO concludes that any of the identified records do not exist or that further attempts to obtain them would be futile, a Memorandum of Formal Finding of Unavailability must be prepared and associated with the Veteran's claims file.  The Veteran must also be provided with the required regulatory notice informing him of the availability of any records.  See 38 C.F.R. § 3.159(e) (2016). 

2.  If, and only if, any records are located showing treatment for psychiatric symptoms in service or within a year of service, then schedule a VA examination to determine the etiology of all the Veteran's psychiatric disorders diagnosed during the pendency of the claim (from March 2006 to the present).  The claims file, to include a copy of this remand, must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is informed that all diagnoses rendered must conform to DSM-IV criteria.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

* First identify each psychiatric disability diagnosed under DSM-IV criteria during the appeal period (from March 2006 to the present), to include, but not limited to, anxiety, depression, PTSD, bipolar disorder, and schizophrenia.

Next, the examiner must provide opinions on the following:

* Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was caused by the Veteran's active duty service; and 

* Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder began during or within one year of separation from the Veteran's active duty service.

The examiner's opinions must address each psychiatric disability diagnosed under DSM-IV criteria during the appeal period (from March 2006 to the present).  If the examiner determines that the Veteran does not suffer from one or more of the disabilities identified above, the examiner must provide a basis for this conclusion.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so.

3.  If, and only if, an examination is warranted, the Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Then, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

